RENDERED: JULY 23, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                               NO. 2020-CA-1081-MR

JEROME THOMAS                                                     APPELLANT


             APPEAL FROM MCCRACKEN CIRCUIT COURT
v.         HONORABLE WILLIAM ANTHONY KITCHEN, JUDGE
                      ACTION NO. 11-CR-00042


COMMONWEALTH OF KENTUCKY                                            APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, KRAMER, AND L. THOMPSON, JUDGES.

COMBS, JUDGE: Appellant, Jerome Thomas (Thomas), appeals from an order of

the McCracken Circuit Court denying his motion to amend its final judgment.

After our review, we affirm.

            On April 26, 2012, the McCracken Circuit Court entered an order

following Thomas’s plea of guilty to “Count 1- Murder; Count 2- Tampering with
Physical Evidence; and Count 3 (as amended) -- Theft by Unlawful Taking under

$500” and sentencing Thomas to a total of 25-years’ imprisonment.

                On July 15, 2020, Thomas, pro se, filed a motion to amend the final

judgment, asking the McCracken Circuit Court that he be relieved of the remainder

of his sentence pursuant to CR1 60.02(f), CR 60.03, and the Eighth and Fourteenth

Amendments of the United States Constitution. Thomas argued that he was at an

increased risk of contracting COVID-19 due to his incarceration. He claimed that

he is at higher risk of complications if he does contract COVID-19 due to his

underlying medical conditions, which include diabetes, asthma, hypertension,

obesity, and chronic pain syndrome.

                In an order entered on August 10, 2020, the trial court denied

Thomas’s motion. The court explained that Kentucky courts have found CR 60.02

motions to be an inappropriate avenue for relief based upon circumstances

unrelated to the trial proceedings, citing Ramsey v. Commonwealth, 453 S.W.3d

738 (Ky. App. 2014), (physical ailments are not trial defects), and Wine v.

Commonwealth, 699 S.W.2d 752 (Ky. App. 1985) (family hardship does not

amount to trial defect or otherwise relate to trial proceedings). Based upon the

same circumstances relating to COVID-19, Thomas alternatively sought relief

under CR 60.03, which “allows for independent actions for ‘relief from a


1
    Kentucky Rules of Civil Procedure.

                                           -2-
judgment, order or proceeding on appropriate equitable grounds,’ so long as the

[stated] grounds . . . have not been denied previously under CR 60.02 nor . . . time-

barred by CR 60.02.” The court further explained that a movant seeking CR 60.03

relief must show: that no other remedy is available; that his own fault, neglect or

carelessness did not create the circumstances upon which relief is sought; and that

a recognized ground for the equitable relief -- such as fraud, accident or mistake --

exists, citing Bowling v. Commonwealth, 163 S.W.3d 361 (Ky. 2005).

              The trial court concluded as follows:

              Movant seeks relief from judgment based upon the
              ongoing COVID-19 pandemic, though not claiming to be
              suffering from the virus. . . . [T]he relief sought cannot
              be granted by CR 60.02 motion, because there is no
              alleged error in the underlying trial proceedings or in
              pronouncement of the judgment. Likewise, because the
              Movant has not presented circumstances sufficient to
              warrant vacating the remainder of his sentence as
              appropriate equitable relief, the independent action
              brought pursuant to CR 60.03 is denied.

              Thomas appeals. The standard of our review on appeal is abuse of

discretion.

                     Whether a Defendant is entitled to the
              extraordinary relief provided by CR 60.02 is a matter left
              to the “sound discretion of the court and the exercise of
              that discretion will not be disturbed on appeal except for
              abuse.” Brown v. Commonwealth, 932 S.W.2d 359, 362
              (Ky. 1996) (quoting Richardson v. Brunner, 327 S.W.2d
              572, 574 (Ky. 1959)). “The test for abuse of discretion is
              whether the trial judge’s decision was arbitrary,
              unreasonable, unfair, or unsupported by sound legal

                                         -3-
               principles.” Foley v. Commonwealth, 425 S.W.3d 880,
               886 (Ky. 2014) (citing Commonwealth v. English, 993
               S.W.2d 941, 945 (Ky. 1999) (internal citations omitted)).

Meece v. Commonwealth, 529 S.W.3d 281, 285 (Ky. 2017). Thomas argues that

the trial court abused its discretion in denying his motion to amend because the

claims he raised meet all requirements under CR 60.02(f), CR 60.03, the Eighth

and Fourteen Amendments to the United States Constitution as well as Sections 2

and 17 of the Kentucky Constitution. We cannot agree.

               The Commonwealth draws our attention to Gribbins v.

Commonwealth, No. 2020-CA-0635-MR, 2021 WL 1164461 (Ky. App. Mar. 26,

2021),2 in which this Court addressed a substantially identical argument. Gribbins

requested relief from the remainder of his sentence. He alleged that he was at an

increased risk of contracting COVID-19 due to his incarceration and at an

increased risk of complications due to his immunocompromised condition from

cancer treatment. This Court held that:

               Gribbins is not entitled to relief under CR 60.02(f). A
               trial court may relieve a party from a final judgment upon
               a showing of a “reason of an extraordinary nature
               justifying relief.” CR 60.02(f). This rule “functions to
               address significant defects in the trial proceedings.”
               Ramsey v. Commonwealth, 453 S.W.3d 738, 739 (Ky.
               App. 2014) (citing Wine v. Commonwealth, 699 S.W.2d
               752, 754 (Ky. App. 1985)). . . .

2
 CR 76.28(4) (“[U]npublished Kentucky appellate decisions, rendered after January 1, 2003,
may be cited for consideration by the court if there is no published opinion that would adequately
address the issue before the court.”).

                                               -4-
             This Court has determined “results of incarceration” are
             not proper considerations under CR 60.02(f). Wine, 699
             S.W.2d at 754. Later, in Ramsey, 453 S.W.3d at 739, this
             Court held physical ailments are not trial defects and do
             not qualify as “claims of an extraordinary nature”
             entitling someone to relief under CR 60.02(f). We are
             similarly persuaded that Gribbins’ risk of contracting
             COVID-19 is not a proper consideration for relief under
             CR 60.02(f) because it does not relate to trial
             proceedings. Therefore, the trial court did not abuse its
             discretion in denying his CR 60.02 motion.

             Next, Gribbins’ claim under CR 60.03 must fail.

                   Rule 60.02 shall not limit the power of any
                   court to entertain an independent action to
                   relieve a person from a judgment, order or
                   proceeding on appropriate equitable
                   grounds. Relief shall not be granted in an
                   independent action if the ground of relief
                   sought has been denied in a proceeding by
                   motion under Rule 60.02, or would be
                   barred because not brought in time under the
                   provisions of that rule.

             CR 60.03. “This rule is intended as an equitable form of
             relief when no other avenue exists.” Meece v.
             Commonwealth, 529 S.W.3d 281, 295 (Ky. 2017).
             Because Gribbins’ argument on the same grounds fails
             under CR 60.02(f), it follows that he is also not entitled
             to relief under CR 60.03. . . .

Id. at *1-2. For the same reasons, we conclude that Thomas is not entitled to relief

under CR 60.02(f) or CR 60.03 in the case before us.

             Thomas also contends that the denial of his motion violates his right

to equal protection under the Fourteenth Amendment. He essentially argues that


                                         -5-
he is not eligible for release due to COVID-19 (unlike non-violent inmates)

because he pled guilty to a violent crime. Although Thomas’s motion to amend

does state that it was filed pursuant to the Fourteenth Amendment, it does not

appear that Thomas raised this argument in the trial court. Accordingly, we may

not consider it for the first time on appeal. Skaggs v. Commonwealth, 488 S.W.3d

10 (Ky. App. 2016).

                    Thomas also argues that his continued incarceration during the

COVID-19 pandemic would deny him his right to be free from cruel and unusual

punishment under the Eighth Amendment to the United States Constitution.

Another panel of this Court addressed that very issue in Williams v.

Commonwealth, No. 2019-CA-0964-MR, 2021 WL 943753, at *3 (Ky. App. Mar.

12, 2021),3 and held that:

                   Williams further maintains that his continued
                   confinement violates the Eighth Amendment prohibition
                   against cruel and unusual punishment where he is unable
                   to take sufficient protective action against contracting
                   COVID-19, given his heightened vulnerability for serious
                   complications therefrom. While we are not insensitive to
                   Williams’s concerns, this argument likewise fails because
                   the claim does not arise from the trial proceedings or the
                   sentence itself but, rather, from the present conditions of
                   Williams’s confinement. Conditions of confinement
                   claims are civil in nature; as such, the sentencing court is
                   not the proper forum to address them. See, e.g., Ramsey,
                   453 S.W.3d at 739 (CR 60.02 not the appropriate means
                   for seeking relief on deprivation of desired medical

3
    CR 76.28(4).

                                               -6-
                treatment while incarcerated), and KRS[4] 454.415
                (inmates raising conditions of confinement claims must
                exhaust administrative remedies prior to seeking relief by
                civil proceedings). Because we find that the sentencing
                court was not the correct forum to raise this claim, the
                court did not err in denying relief.

                For those same reasons, we also conclude that the trial court did not

err in denying relief in the case before us.

                We AFFIRM the order of the McCracken Circuit Court denying

Thomas’s motion to amend the final judgment and sentence.



                ALL CONCUR.



    BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

    Jerome Thomas, pro se                      Daniel Cameron
    Burgin, Kentucky                           Attorney General of Kentucky

                                               Perry T. Ryan
                                               Assistant Attorney General
                                               Frankfort, Kentucky




4
    Kentucky Revised Statutes.

                                           -7-